


110 HR 1920 IH: Health Care for Hybrids

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1920
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Inslee introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide incentives to the auto industry to accelerate
		  efforts to develop more energy-efficient vehicles to lessen dependence on
		  oil.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care for Hybrids
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 imports over half the oil it consumes.
			(2)According to
			 present trends, the United States’ reliance on foreign oil will increase to 68
			 percent of total consumption by 2025.
			(3)Having only 3
			 percent of the world’s known oil reserves, the health of the United States
			 economy is dependent on world oil prices.
			(4)World oil prices
			 are overwhelmingly dictated by countries other than the United States, thus
			 endangering our economic and national security.
			(5)A
			 major portion of the world’s oil supply is controlled by unstable governments
			 and countries that are known to finance, harbor, or otherwise support
			 terrorists and terrorist activities.
			(6)American
			 automakers have lagged behind their foreign competitors in producing hybrid and
			 other energy-efficient automobiles.
			(7)Legacy health care
			 costs associated with retiree workers are an increasing burden on the global
			 competitiveness of American industries.
			(8)Innovative uses of
			 new technology in automobiles in the United States will help retain American
			 jobs, support health care obligations for retiring workers in the automotive
			 sector, decrease America’s dependence on foreign oil, and address pressing
			 environmental concerns.
			IProgram
			101.Coordinating task
			 forceNot later than 6 months
			 after the date of enactment of this Act, the Secretary of Energy, the Secretary
			 of Health and Human Services, the Secretary of Transportation, and the
			 Secretary of the Treasury shall establish, and appoint an equal number of
			 representatives to, a task force (referred to in this Act as the task
			 force) to administer the program established under this title.
			102.Establishment of
			 program
				(a)In
			 GeneralNot later than 1 year after the date of enactment of this
			 Act, the task force established under section 101 shall establish a program to
			 reimburse eligible domestic automobile manufacturers for the costs incurred in
			 providing health benefits to their retired employees.
				(b)ConsultationIn establishing the program under
			 subsection (a), the task force shall consult with representatives from eligible
			 domestic automobile manufacturers, unions representing employees of such
			 manufacturers, and consumer and environmental groups.
				(c)Eligible
			 domestic automobile manufacturerTo be eligible to receive
			 reimbursement under the program established under subsection (a), a domestic
			 automobile manufacturer shall—
					(1)submit an
			 application to the task force at such time, in such manner, and containing such
			 information as the task force shall require;
					(2)certify that such
			 manufacturer is providing full health care coverage to all of its
			 employees;
					(3)provide an
			 assurance that the manufacturer will invest an amount equal to or more than 50
			 percent of the amount of health savings derived by the manufacturer as a result
			 of its retiree health care costs being covered under the program under this
			 section, in—
						(A)the domestic
			 manufacture and commercialization of petroleum fuel reduction technologies,
			 including alternative or flexible fuel vehicles, hybrids, and other
			 state-of-the-art fuel saving technologies;
						(B)the retraining of
			 workers and retooling of assembly lines for such domestic manufacture and
			 commercialization;
						(C)research and
			 development, design, commercialization, and other costs related to the
			 diversifying of domestic production of automobiles through the offering of high
			 performance fuel efficient vehicles; and
						(D)assisting domestic
			 automobile component suppliers to retool their domestic manufacturing plants to
			 produce components for petroleum fuel reduction technologies, including
			 alternative or flexible fuel vehicles and hybrid, advanced diesel, or other
			 state-of-the-art fuel saving technologies; and
						(4)provide additional
			 assurances and information as the task force may require, including information
			 needed by the task force to audit the manufacturer’s compliance with the
			 requirements of the program.
					(d)LimitationThe
			 total amount of cost that may be reimbursed each year under the program under
			 this section with respect to any single domestic automobile manufacturer shall
			 not exceed an amount equal to 10 percent of the retiree health care costs of
			 that manufacturer for that year.
				103.ReportingNot later than 6 months after the date of
			 enactment of this Act, and every 6 months thereafter, the task force shall
			 submit to Congress a report on any reimbursements paid under the program under
			 this title and the resulting changes in the manufacture and commercialization
			 of fuel saving technologies implemented by automobile manufacturers as a result
			 of such reimbursements. Not later than 1 year after the date of enactment of
			 this Act, the task force shall submit a report to Congress on the effectiveness
			 of current consumer incentives available for the purchase of hybrid vehicles in
			 encouraging the purchase of such vehicles and whether these incentives should
			 be expanded.
			104.Additional
			 eligibility requirementTo be
			 eligible to receive financial assistance under this title, a manufacturer shall
			 provide assurances to the task force that fuel savings achieved with respect to
			 the average adjusted fuel economy will not result in decreases with respect to
			 fuel economy elsewhere in the domestic fleet. The task force shall determine
			 compliance with such assurances using accepted measurements of fuel
			 savings.
			105.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary in each fiscal year
			 to carry out this title.
			106.Termination of
			 programThe program
			 established under section 102 shall terminate on December 31, 2017.
			IIOffsets
			201.Clarification of
			 economic substance doctrine
				(a)In
			 generalSection 7701 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (p) as subsection (q) and by inserting
			 after subsection (o) the following new subsection:
					
						(p)Clarification of
				Economic Substance Doctrine; Etc
							(1)General
				rules
								(A)In
				generalIn any case in which a court determines that the economic
				substance doctrine is relevant for purposes of this title to a transaction (or
				series of transactions), such transaction (or series of transactions) shall
				have economic substance only if the requirements of this paragraph are
				met.
								(B)Definition of
				economic substanceFor purposes of subparagraph (A)—
									(i)In
				generalA transaction has economic substance only if—
										(I)the transaction
				changes in a meaningful way (apart from Federal tax effects) the taxpayer's
				economic position, and
										(II)the taxpayer has
				a substantial nontax purpose for entering into such transaction and the
				transaction is a reasonable means of accomplishing such purpose.
										In applying
				subclause (II), a purpose of achieving a financial accounting benefit shall not
				be taken into account in determining whether a transaction has a substantial
				nontax purpose if the origin of such financial accounting benefit is a
				reduction of income tax.(ii)Special rule
				where taxpayer relies on profit potentialA transaction shall not
				be treated as having economic substance by reason of having a potential for
				profit unless—
										(I)the present value
				of the reasonably expected pre-tax profit from the transaction is substantial
				in relation to the present value of the expected net tax benefits that would be
				allowed if the transaction were respected, and
										(II)the reasonably
				expected pre-tax profit from the transaction exceeds a risk-free rate of
				return.
										(C)Treatment of
				fees and foreign taxesFees and other transaction expenses and
				foreign taxes shall be taken into account as expenses in determining pre-tax
				profit under subparagraph (B)(ii).
								(2)Special rules
				for transaction with tax-indifferent parties
								(A)Special rules
				for financing transactionsThe form of a transaction which is in
				substance the borrowing of money or the acquisition of financial capital
				directly or indirectly from a tax-indifferent party shall not be respected if
				the present value of the deductions to be claimed with respect to the
				transaction is substantially in excess of the present value of the anticipated
				economic returns of the person lending the money or providing the financial
				capital. A public offering shall be treated as a borrowing, or an acquisition
				of financial capital, from a tax-indifferent party if it is reasonably expected
				that at least 50 percent of the offering will be placed with tax-indifferent
				parties.
								(B)Artificial income
				shifting and basis adjustmentsThe form of a transaction with a
				tax-indifferent party shall not be respected if—
									(i)it
				results in an allocation of income or gain to the tax-indifferent party in
				excess of such party's economic income or gain, or
									(ii)it results in a
				basis adjustment or shifting of basis on account of overstating the income or
				gain of the tax-indifferent party.
									(3)Definitions and
				special rulesFor purposes of this subsection—
								(A)Economic
				substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
								(B)Tax-indifferent
				partyThe term tax-indifferent party means any
				person or entity not subject to tax imposed by subtitle A. A person shall be
				treated as a tax-indifferent party with respect to a transaction if the items
				taken into account with respect to the transaction have no substantial impact
				on such person's liability under subtitle A.
								(C)Exception for
				personal transactions of individualsIn the case of an
				individual, this subsection shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
								(D)Treatment of
				lessorsIn applying paragraph (1)(B)(ii) to the lessor of
				tangible property subject to a lease—
									(i)the expected net
				tax benefits with respect to the leased property shall not include the benefits
				of—
										(I)depreciation,
										(II)any tax credit,
				or
										(III)any other
				deduction as provided in guidance by the Secretary, and
										(ii)subclause (II) of
				paragraph (1)(B)(ii) shall be disregarded in determining whether any of such
				benefits are allowable.
									(4)Other common law
				doctrines not affectedExcept as specifically provided in this
				subsection, the provisions of this subsection shall not be construed as
				altering or supplanting any other rule of law, and the requirements of this
				subsection shall be construed as being in addition to any such other rule of
				law.
							(5)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out the purposes of this subsection. Such regulations may include
				exemptions from the application of this
				subsection.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				202.Penalty for
			 understatements attributable to transactions lacking economic substance,
			 etc
				(a)In
			 generalSubchapter A of chapter 68 of the Internal Revenue Code
			 of 1986 is amended by inserting after section 6662A the following new
			 section:
					
						6662B.Penalty for
				understatements attributable to transactions lacking economic substance,
				etc
							(a)Imposition of
				penaltyIf a taxpayer has an noneconomic substance transaction
				understatement for any taxable year, there shall be added to the tax an amount
				equal to 40 percent of the amount of such understatement.
							(b)Reduction of
				penalty for disclosed transactionsSubsection (a) shall be
				applied by substituting 20 percent for 40 percent
				with respect to the portion of any noneconomic substance transaction
				understatement with respect to which the relevant facts affecting the tax
				treatment of the item are adequately disclosed in the return or a statement
				attached to the return.
							(c)Noneconomic
				substance transaction understatementFor purposes of this
				section—
								(1)In
				generalThe term noneconomic substance transaction
				understatement means any amount which would be an understatement under
				section 6662A(b)(1) if section 6662A were applied by taking into account items
				attributable to noneconomic substance transactions rather than items to which
				section 6662A would apply without regard to this paragraph.
								(2)Noneconomic
				substance transactionThe term noneconomic substance
				transaction means any transaction if—
									(A)there is a lack of
				economic substance (within the meaning of section 7701(p)(1)) for the
				transaction giving rise to the claimed benefit or the transaction was not
				respected under section 7701(p)(2), or
									(B)the transaction
				fails to meet the requirements of any similar rule of law.
									(d)Rules applicable
				to compromise of penalty
								(1)In
				generalIf the 1st letter of proposed deficiency which allows the
				taxpayer an opportunity for administrative review in the Internal Revenue
				Service Office of Appeals has been sent with respect to a penalty to which this
				section applies, only the Commissioner of Internal Revenue may compromise all
				or any portion of such penalty.
								(2)Applicable
				rulesThe rules of paragraphs (2) and (3) of section 6707A(d)
				shall apply for purposes of paragraph (1).
								(e)Coordination
				with other penaltiesExcept as otherwise provided in this part,
				the penalty imposed by this section shall be in addition to any other penalty
				imposed by this title.
							(f)Cross
				references
								(1)For coordination
				of penalty with understatements under section 6662 and other special rules, see
				section 6662A(e).
								(2)For reporting of
				penalty imposed under this section to the Securities and Exchange Commission,
				see section
				6707A(e).
								.
				(b)Coordination
			 with other understatements and penalties
					(1)The second
			 sentence of section 6662(d)(2)(A) of the Internal Revenue Code of 1986 is
			 amended by inserting and without regard to items with respect to which a
			 penalty is imposed by section 6662B before the period at the
			 end.
					(2)Subsection (e) of
			 section 6662A of the Internal Revenue Code of 1986 is amended—
						(A)in paragraph (1),
			 by inserting and noneconomic substance transaction
			 understatements after reportable transaction
			 understatements both places it appears,
						(B)in paragraph
			 (2)(A), by inserting and a noneconomic substance transaction
			 understatement after reportable transaction
			 understatement,
						(C)in paragraph
			 (2)(B), by inserting 6662B or before 6663,
						(D)in paragraph
			 (2)(C)(i), by inserting or section 6662B before the period at
			 the end,
						(E)in paragraph
			 (2)(C)(ii), by inserting and section 6662B after This
			 section,
						(F)in paragraph (3),
			 by inserting or noneconomic substance transaction understatement
			 after reportable transaction understatement, and
						(G)by adding at the
			 end the following new paragraph:
							
								(3)Noneconomic
				substance transaction understatementFor purposes of this
				subsection, the term noneconomic substance transaction
				understatement has the meaning given such term by section
				6662B(c).
								.
						(3)Paragraph (2) of
			 section 6707A(e) of the Internal Revenue Code of 1986 is amended—
						(A)by striking
			 or at the end of subparagraph (B), and
						(B)by striking
			 subparagraph (C) and inserting the following new subparagraphs:
							
								(C)is required to pay
				a penalty under section 6662B with respect to any noneconomic substance
				transaction, or
								(D)is required to pay
				a penalty under section 6662(h) with respect to any transaction and would (but
				for section 6662A(e)(2)(C)) have been subject to penalty under section 6662A at
				a rate prescribed under section 6662A(c) or under section
				6662B,
								.
						(c)Clerical
			 amendmentThe table of sections for part II of subchapter A of
			 chapter 68 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 6662A the following new item:
					
						
							Sec. 6662B. Penalty for
				understatements attributable to transactions lacking economic substance,
				etc.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions entered into after the date of the enactment of this Act.
				203.Denial of
			 deduction for interest on underpayments attributable to noneconomic substance
			 transactions
				(a)In
			 generalSection 163(m) of the Internal Revenue Code of 1986
			 (relating to interest on unpaid taxes attributable to nondisclosed reportable
			 transactions) is amended—
					(1)by
			 striking attributable and all that follows and inserting the
			 following:
						
							attributable
			 to—(1)the portion of any
				reportable transaction understatement (as defined in section 6662A(b)) with
				respect to which the requirement of section 6664(d)(2)(A) is not met, or
							(2)any noneconomic
				substance transaction understatement (as defined in section
				6662B(c)).
							;
				and
					(2)by inserting
			 and noneconomic substance transactions after
			 transactions.
					(b)Effective
			 dateThe amendments made by this section shall apply to
			 transactions after the date of the enactment of this Act in taxable years
			 ending after such date.
				
